Case held, decision reserved, motion to relieve counsel’s assignment granted and new counsel to be assigned. Memorandum: We reject appellate counsel’s conclusion that there are no nonfrivolous issues in this record (see, People v Crawford, 71 AD2d 38). There is a lengthy record, including a pretrial Huntley hearing and a 307-page record of a jury trial. Appellant’s counsel notes a number of potential issues in his brief, but summarily dismisses each one as being frivolous (cf., People v Vasquez, 70 NY2d 1, rearg denied 70 NY2d 748). Upon our review of the record, we find several nonfrivolous issues which are deserving of more extensive legal analysis. Those include the propriety of the court’s ruling following the Huntley hearing, the sufficiency of the evidence at trial and whether the verdict was legally repugnant or inconsistent. Since we find nonfrivolous issues, we will assign new counsel to submit a full brief before considering the appeal (see, People v Gaines, 122 AD2d 565). (Appeal from judgment of Ontario County Court, Reed, J. — assault, second degree; driving while ability impaired.) Present — Callahan, J. P., Doerr, Green, Pine and Davis, JJ.